UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 08-1988



In Re:   BEVERLY BYRD; RALPH T. BYRD,

                      Debtors.

- - - - - - - - - - - - - - - - - - -

BEVERLY BYRD; RALPH T. BYRD,

                      Plaintiffs – Appellants,

           v.

JAMES M. HOFFMAN,

                      Defendant – Appellee,

           and

GREGORY P. JOHNSON,

                      Trustee.



                             No. 08-1989


In Re:   BEVERLY BYRD; RALPH T. BYRD,

                      Debtors.

- - - - - - - - - - - - - - - - - - -

BEVERLY BYRD; RALPH T. BYRD,

                      Plaintiffs – Appellants,
             v.

JAMES M. HOFFMAN,

                      Defendant – Appellee,

             and

GREGORY P. JOHNSON,

                      Trustee.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Alexander Williams, Jr., District
Judge. (8:07-cv-02960-AW; 8:07-cv-03049-AW)


Submitted:    November 17, 2009        Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph T. Byrd, Laytonsville, Maryland, for Appellants.   Stephen
A. Metz, John D. Sadler, SHULMAN, ROGERS, GANDAL, PORDY & ECKER,
P.A., Potomac, Maryland; James M. Hoffman, OFFIT KURMAN,
Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

                  Beverly    and    Ralph   Byrd     appeal    from    the    district

court’s orders affirming the bankruptcy court’s orders finding

them        in    contempt    and    imposing      sanctions    against      them   for

(1) failing to timely to produce documents and information as

ordered by the bankruptcy court and (2) willfully violating the

automatic stay and the Barton Doctrine, *                       and the injunction

order issued by the bankruptcy court.                     We have reviewed the

record on appeal and the briefs filed by the parties and find no

reversible error.            Accordingly, we affirm for the reasons stated

by the district court.               Byrd v. Hoffman, Nos. 8:07-cv-02960-AW;

8:07-cv-03049-AW (D. Md., July 31, 2008; filed July 30; entered

July 31, 2008).              We dispense with oral argument because the

facts       and    legal    contentions     are    adequately    presented     in   the

materials         before     the    court   and    argument    would   not    aid   the

decisional process.

                                                                              AFFIRMED




        *
       Barton v. Barbour, 104 U.S. 126, 127 (1881) (requiring
that, “before suit is brought against a receiver, leave of the
court by which he was appointed must be obtained”).



                                             3